DETAILED ACTION
Applicant has amended claims 1, 4, 8, 14, 18, and 19. Claims 6-7 and 16-17 have been cancelled. 

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 depends upon claim 6 which has been cancelled. In order to advance prosecution of instant application, claim 9 has been amended via examiner’s amendment to be dependent upon independent claim 1, as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Replace claim 9 with the following:
Claim 9 (Currently Amended):  The apparatus of claim 1, wherein the processor further comprises:
a screen generating unit configured to generate a screen including a plurality of identification bars configured to identify whether the synthesis area of the modulated around view image is enlarged based on the generated modulated around view image; and


Allowable Subject Matter
Claims 1-5, 8-15, 18, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks with respect to the limitations of canceled claims 6-7 and 16-17, which are now incorporated into independent claims 1, 4, and 14, respectively, are found to be persuasive. In particular, Applicant contended that “… When discussing dependent claim 7… the Office Action (on pages 27-29) cites KR 1015 (KR 101567405) paragraphs [0009], [0050], [0137]-[0142] and [0160]-[0167]. However, these cited sections (and othersections) do not teach another screen to display an image of a second object (which is different than the modulated around view image)…” (Remarks Pg. 10-14).  Furthermore, after having conducted further search of prior art, the examiner was not able to find below mentioned limitations, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US 2016/0159281 A1, KR101567405B1, and JP 2007-104373, respectively. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… providing an around view, the apparatus comprising:

a processor, wherein the processor is configured:
to generate an around view image including a first area including a subject overlapping area and a second area excluding the subject overlapping area based on first and second images, wherein the subject overlapping area is disposed between first and second boundary lines in the first and second images, the first boundary line is located in the first area, and the second boundary line adjoins the second area, and
to generate the around view image in which the second area is changed to include the subject overlapping area, when it is predicted that a first object passes through the second boundary line due to an approach of the first object within a predetermined distance,
wherein the processor comprises:
an object tracking unit configured to extract at least one object from at least one of the acquired first and second images and to track movement of the extracted at least one object;
 an around view generating unit configured to generate the around view image including the first area and the second area based on the acquired first and second images, the first area including the overlapping area and the second area excluding the overlapping area;
an around view modulating unit configured to generate a modulated around view image in which the second area is enlarged to include the overlapping area based on the movement and distance information of the tracked object; and

Independent claims 4 and 14 require the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… providing an around view… comprising:
… generate [generating] an around view image including a first synthesis area including an overlapping area and a second synthesis area excluding the overlapping area based on the acquired first and second images, wherein the overlapping area is located between first and second boundary lines, the first boundary line is located in the first synthesis area, and the second boundary line adjoins the second synthesis area, and
… generate [generating] a modulated around view image in which the second synthesis area is enlarged to include the overlapping area and the overlapping area is excluded from the first synthesis area so that the first synthesis area is reduced, when it is predicted that a first object passes through the second boundary line due to an approach of the first object within a predetermined distance…
… extract [extracting] at least one object from at least one of the acquired first and second images and to track movement of the extracted at least one object;
… generate [generating] the around view image including the first synthesis area and the second synthesis area based on the acquired first and second images, the first synthesis area including the overlapping area and the second synthesis area excluding the overlapping area;
… generate [generating] a modulated around view image in which the second synthesis area is enlarged to include the overlapping area based on the movement and distance information of the tracked object; and
… generate [generating] a screen for displaying an image acquired from a camera that photographs a portion where a second object is located when the second synthesis area is enlarged to the first boundary line and the second object passes through the first boundary line in the modulated around view image.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668